Title: To James Madison from Aedanus Burke, 13 September 1801
From: Burke, Aedanus
To: Madison, James


Charleston 13th. Sept. 1801.
I remember, it was about the last fortnight that we served together in Congress, in 1791. I one day called You aside, and mentioned the name of Mr. Phillip Freneau to You, as one I knew You esteemed, and then lay strugling under difficulties, with his family. My memory brings to my recollection, that You mentioned the Matter to the Secretary of State, Mr. Jefferson. Freneau was invited from N. York, and had the place of interpreter, with a Mere trifle of a Salary. Little did William Smith know, that You were the Author or cause of bringing Freneau from New-York; or he might have turned against You, his terrible battery of the slanders and invectives which he poured forth against Mr. Jefferson for three or four Years afterwards. I am sorry to have it to say, that Freneau, with his Wife and two children, is still in embarrassed circumstances. He is a Virtuous, honest man, and an undeviating Republican; yet utterly incapable of Solliciting any thing for himself. The best appology I can offer for mentioning it is, that I know You have great regard for him. You were at College together, as I heard You often Say.
I have not the pleasure of being intimate with the present Secretary of the Treasury, tho I have been in his Company. His father in Law’s family in N. York always receive me as a friend. I fear I am incorrect in mentioning to You, what I know belongs to his department; and the statement that I am about to make is merely for his information.
The Surveyor for this Port, is Mr. Edward Weyman. Amoung the Republicans in, and around this city, there is a lively apprehension, that thro some mistake or other, he may be removed from his Employment; not so much, I do confess, on the Score of his being a very worthy honest man, as for his republican principles. During the reign of Terror in 1798. & 99. which struck into the minds of men such a dread and panic that in this City, there were not ten men to whom I dare speak my mind; there were not, I declare before God, there were not half a dozen men, yet Weyman never quited the Ground; and I expected every week nothing less than, than his removal. I congratulate You Sir, that that Season of Tribulation is past. I have been a prisoner of War in the hands of the British for Sixteen months, captured with the Garrison in Charleston: And provided I had a good Guarrantee of An Exchange, I would as lieve go to the Devil for Sixteen months more as be with the British Again; and yet, it was not so excrutiating to one’s feelings, as the despotic insolence, with which one part of our fellow Citizens hunted down those who differed from them in that day. I visited Philadelphia & N. York during part of that time. No historical account will be able to give a good idea of it. I fear it is a National Crime, and may God forgive the Guilty & Guard the innocent in future. Accept, Sir my high respect & Esteem for You.
AE: Burke
 

   RC (DNA: RG 59, LAR, 1801–9, filed under “Weyman”).


   Jefferson offered Freneau a clerkship in the State Department on 28 Feb. 1791, noting that he had been “told a few days ago that it might perhaps be convenient to you to accept it” (Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The Papers of Thomas Jefferson (22 vols. to date; Princeton, N.J., 1950—)., 19:351). For a discussion of JM’s role in the appointment, see ibid., 20:724–26.


   On William Loughton Smith’s attitude toward Jefferson, see George C. Rogers, Jr., Evolution of a Federalist: William Loughton Smith of Charleston (1758–1812) (Columbia, S.C., 1962), especially pp. 291–94.



   Edward Weyman had succeeded his father in 1793 as surveyor of customs at Charleston, a post he held until shortly before his death in 1813 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:129; S.C. Historical and Genealogical Magazine, 38 [1937]: 98).

